Citation Nr: 1750635	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to August 31, 2010 and from November 1, 2010 to March 14, 2011 for a right shoulder disability.  

2.  Entitlement to an increased rating in excess of 40 percent from August 22, 2011 to October 30, 2011 and from December 1, 2011 for a right shoulder disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis. 

4.  Entitlement to an extension of Special Month Compensation (SMC).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his May 2012 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In a July 2012 written statement, the Veteran withdrew this request.   
 
This case was previously before the Board in January 2017 and remanded for additional development.   


FINDINGS OF FACT

1.  Prior to August 31, 2010 and from November 1, 2010 to March 14, 2011, the Veteran's service-connected right shoulder disability, including functional impairment, resulted in limiting his range of motion to 25 degrees from his side.  No ankylosis, loss of the humerus, or impairment of the clavicle or scapula was shown.

2.  The Veteran underwent prosthetic replacements of the right shoulder on March 15, 2011 and October 31, 2011.

3.  Residuals of the prosthetic replacement of the Veteran's right shoulder include severe painful motion and weakness of the right upper extremity.  

4. The Veteran's service-connected right shoulder disability alone renders him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating of 40 percent (but no higher) for a right shoulder disability from July 19, 2009 to August 30, 2010 and from November 1, 2010 to March 14, 2011 are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for an increased disability rating of 60 percent (but no higher) for status post right shoulder replacement are met from October 31, 2012.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5051 (2017).

3.  The criteria for a temporary total rating for prosthetic replacement of the shoulder joint based on implantation of prostheses are met from March 15, 2011 to October 30, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.30, 4.71a, Diagnostic Code 5051 (2017).

4.  The criteria for entitlement to TDIU for the right shoulder disability alone have been met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2016)

5.  The criteria for SMC based on housebound status is met during the entire appellate period due to the total evaluation grant under diagnostic code 5051 and the grant of TDIU for the right shoulder alone with separate service-connected disabilities combining to greater than 60 percent.  38 U.S.C.A. §1141(s); 38 C.F.R. §§ 3.350, 3.352.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The Veteran underwent VA examinations of his right shoulder in September 2010, February 2011, and May 2013.  In January 2017, the Board remanded the matter for an additional examination in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran underwent this examination in April 2017.  Taken together, the Board finds these examination reports, when considered alongside the Veteran's lay statements and his private orthopedic records, adequate to rate the Veteran's right shoulder disability under the applicable diagnostic codes, as discussed below.  The duty to assist is met. 

There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

I.  Increased Ratings 

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's right shoulder disability is currently evaluated under Diagnostic Code 5201 which assigns a 40 percent rating for arm limitation of motion to 25 degrees from the side and a 30 percent rating for limitation of motion to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  He is assigned staged ratings of 30 percent prior to August 22, 2011 and 40 percent thereafter.  

He also received temporary total disability ratings of 100 for post-surgical convalescence from August 31, 2010 to October 31, 2010, March 15, 2011 to April 30, 2011, and October 31, 2011 to November 30, 2011.  38 C.F.R. § 4.30.  

He also received SMC under 38 U.S.C.A. 1114, subsection (s) and § 38 C.F.R. § 3.350(i) because of the 100 percent convalescence ratings and independently ratable disabilities of 60 percent from August 31, 2010 to November 1, 2010, from March 15, 2011 to May 1, 2011, and from October 31, 2011 to December 1, 2011.  

Diagnostic code 5051 is also relevant to the analysis below.  Under this provision, a 100 percent evaluation is assigned for prosthetic replacement of the shoulder joint for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent evaluation is assigned for the major extremity and a 50 percent evaluation for the minor extremity.  Id.  

Factual Background

In July 2010, the Veteran filed a claim for an increased rating for his right shoulder disability; therefore, the appellate period is July 2009 forward.   

An August 2010 operative report lists the Veteran's preoperative and postoperative diagnoses as right shoulder chronic rotator cuff tear with impingement and right shoulder arthritis.  The procedure performed was arthroscopic repair of the rotator cuff and bicep tendonitis with debridement.  The Veteran was directed to use a sling for six weeks with passive range of motion only.  

In his September 2010 VA examination, the Veteran described worsening right shoulder pain after his recent right surgery.  He reported symptoms including pain, weakness, deformity, and giving way.  He denied history of subluxation or dislocation.  The physical examination was limited because of the Veteran's post-operative status.  The examiner noted right shoulder tenderness, pain at rest, and guarding.  There was no ankylosis.  

In a February 2011 rating decision, the RO assigned a temporary evaluation of 100 percent effective August 31, 2010 for convalescence after his surgery and an evaluation of 30 percent from November 1, 2010.   

In his February 2011 VA examination, the Veteran reported right shoulder pain after his August 2010 surgery.  He reported a tentative plan to have right shoulder replacement surgery.  He described pain and impaired range of motion.  He stated he was using a right shoulder sling for support.  Symptoms included pain, weakness, and stiffness.  There were no episodes of subluxation or dislocation.  On examination, there was limitation of movement with active range of motion testing and additional limitation of movement after the testing was repeated.  Flexion was 140 degrees, abduction was 100 degrees, internal rotation was 60 degrees and external rotation was 54 degrees.  After repetitive motion flexion was 124 degrees, abduction was 90 degrees, internal rotation was 50 degrees and external rotation was 50 degrees.  There was no ankylosis.  Functional impact included decreased mobility, problems with lifting and carrying, decreased strength, preventing exercise and driving, and impeding chores, feeding, bathing, and grooming.  

In his March 2011 notice of disagreement (NOD), the Veteran described the impact of his right shoulder disability on his activities of daily living and driving.   He reported constant pain.  

A March 15, 2011 operative report shows the Veteran underwent right shoulder replacement surgery with insertion of a prosthetic.  

In a July 2011 written statement, the Veteran reported his shoulder was not functioning and described his March 2011 shoulder replacement and history of prior shoulder surgeries.   

August 2011 private treatment records describe the Veteran's continued right shoulder weakness and decreased range of motion five months after his shoulder replacement surgery.  The Veteran reported 2/10 pain with rest and 8/10 pain with movement.  

An October 31, 2011 operative report shows the Veteran underwent revision of his right shoulder replacement with placement of a different type of prosthesis.  

In a December 2011 rating decision, the RO assigned a temporary evaluation of 100 percent effective October 31, 2011 and a 20 percent rating from March 1, 2012.  The rating decision also granted SMC based on housebound status from October 31 to December 1, 2011 due to the total evaluation grant with separate service-connected disabilities combining to greater than 60 percent.  

In a December 2011 written statement, the Veteran disagreed with the 20 percent rating and forwarded private treatment records showing impaired range of motion.  

In April 2012, a VA Decision Review Officer assigned a temporary 100 percent rating effective March 15, 2011, a 30 percent rating effective May 1, 2011, a 40 percent rating effective August 22, 2011, a temporary 100 percent rating from October 31, 201, and a 40 percent rating from December 1, 2011.  The decision also granted entitlement to SMC from March 15, 2011 to May 1, 2011.  

In his May 2013 VA examination, the Veteran reported that he is barely able to abduct his right arm which markedly impacted his activities of daily living and interfered with driving.  He stated that his most recent shoulder replacement surgery (October 2011) improved his shoulder pain but reduced his shoulder function.  He was wearing a sling to help reduce unintended movement and pain.  On examination his flexion was 45 degrees and abduction was 35 degrees.  His strength was 3/5.  The examiner stated that his shoulder functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.    

In January 2017, the Board remanded the case to afford the Veteran a contemporaneous examination that complied with the Correia requirements.    

During his April 2017 VA examination, the Veteran reported right shoulder pain six out of seven days a week that was 4/10 without medication and 0/10 after medication.  He described non-radiating pain, stiffness, weakness, easy fatigue, loss of range of motion, popping, and clicking.  He reported right shoulder flare-ups where he could only lift up to 10 pounds and raise his right shoulder 1/4 of the full range of motion.  Functionally, his right shoulder prevents him from doing chores on his farm.  His right shoulder range of motion was abnormal with pain noted on examination at rest.  There was also evidence of pain with weight-bearing.   The examiner noted that the Veteran's right shoulder disability would interfere with lifting, pushing, carrying, and reaching over head.  There was additional functional loss after three repetitions and with repeated use over time.  The examination was conducted during a flare-up and the Veteran's range of motion was 30 degrees flexion, 35 degrees abduction, and 0 degrees external and internal rotation.  There was no muscle atrophy.  There was ankylosis between favorable and unfavorable (intermediate ankylosis).   Shoulder instability, dislocation, or labral pathology was not suspected.  There was no loss of the humeral head or malunion of the humerus with deformity.  There was tenderness over the acromioclavicular joint.   
  
Analysis 
 
The Veteran reported in his VA examinations that he is right-handed.  Thus, the right shoulder is the major joint.

At the outset, the Board acknowledges the Veteran's September 2017 appellate brief's reference to a statement in the Veteran's July 2017 VA examination report indicating that he underwent right shoulder replacement surgery in 2016; however, the Veteran's medical records show that the 2016 surgery was on the left shoulder.  In an October 2017 phone call, the Veteran confirmed to VA that the 2016 surgery was on his left shoulder.  Therefore, the Board concludes that the statement in the VA examination to the contrary was a typographical error by the examiner.  The Veteran has had right shoulder replacement surgeries during the appellate period, but they were in March and October 2011.   

July 19, 2009 to August 31, 2010 and November 1, 2010 to March 14, 2011

Because this is a non-initial claim for an increased rating, the appellate period may extend up to one year prior to the Veteran's July 19, 2010 claim.  For this time period, the Veteran's right shoulder is currently rated at 30 percent until August 31, 2010, then at 100 percent for convalescence, then at 30 percent from November 1, 2010 to March 14, 2011.  The evidence for this time period includes the private medical records leading up to and after the Veteran's August 2010 right shoulder surgery, September 2010 and February 2011 VA examinations, and the Veteran's written statements.  These reports note the large impact of the Veteran's right shoulder disability on his daily activities.  Overall, the Board finds that the evidence supports an increased rating of 40 percent under diagnostic code 5201 for limitation of motion, pain, and associated loss of function of the right shoulder.  This is evidenced by the documented range of motion in the medical evidence and also, importantly, by the Veteran's lay statements of record emphasizing the functional limitations imposed by his right shoulder disability.   

March 15, 2011 - October 30, 2012

The Board finds that the Veteran's 100 percent rating after his March 15, 2011 shoulder replacement with prosthesis placement should be extended to reach one year (or in this case until October 31, 2011, the date of his next prosthesis placement).  Similarly, his 100 percent rating after his October 31, 2011 shoulder replacement with prosthesis placement should extend until October 30, 2012.   Accordingly, the Board finds that at total rating is warranted under 38 C.F.R. § 4.71a, diagnostic code 5051 from March 15, 2011 to October 30, 2012.  

October 31, 2012 forward

From October 31, 2012 forward, the evidence establishes that the Veteran's right shoulder symptoms are characterized as chronic residuals of these replacement surgeries consisting of severely painful movement.  Therefore, the Board finds that the Veteran is entitled to an increased rating of 60 percent from October 31, 2012.  4.71a, Diagnostic Code 5051.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's status post right shoulder replacement is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  While Diagnostic Code 5202 provides for an 80 percent evaluation when there is loss of head of the humerus (flail shoulder), the evidence shows the Veteran's humerus (or parts thereof) were replaced by the prostheses and there is no evidence of a flail shoulder.  Diagnostic Codes 5200, 5201, and 5203 for scapulohumeral articulation, limitation of motion of the arm, and impairment of the clavicle or scapula do not provide for ratings in excess of 60 percent.  There is also no indication that the disability would be equally well served by an amputation with full arm prosthesis.  There is also no indication that the evidence supports a separate rating for post-surgical scarring.   

The analysis above incorporates the Veteran's statements regarding the severity of his right shoulder disability.  Certainly, as a lay person, he is competent to report the symptoms he experiences, such as pain and functional impairment.  The Board appreciates his continued efforts to explain his symptoms and finds his statements credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Extraschedular Consideration

Additionally, the Board has considered whether an extraschedular rating for the Veteran's right shoulder disability is warranted.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111,115-16 (2008).  However, in this case, the evidence fails to show unique or unusual characteristics of the Veteran's right shoulder disability that would render the schedular rating criteria inadequate.   

The symptoms reported by the Veteran include shoulder pain, impaired range of motion, and associated functional impact.  The schedular rating criteria specifically provide for ratings based on limitation of shoulder motion and functional loss including as due to pain and after placement of prostheses.  See 38 C.F.R. § 4.71a , Plate II; see Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain).   Entitlement to TDIU on an extraschedular basis is addressed below.  





II.  TDIU

Schedular TDIU

TDIU will be awarded when a veteran meets certain percentage standards and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In addition, entitlement to TDIU is an element of all appeals for a higher rating when the Veteran or the record raises the issue of unemployability, which applies here.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

After a careful review of the evidence, the Board finds that the Veteran is entitled to TDIU solely for his right shoulder disability during the entire appellate period.  Eligibility for TDIU for his right shoulder alone is supported by the evidence showing that he has not worked, that he is right-handed, that he is unable to drive, and that he has significant functional limitations due to his impaired right shoulder, as noted on the VA examination reports and private medical records.  

In this case, the Veteran meets the schedular criteria for TDIU based on his right shoulder disability alone from August 31, 2010 to October 31, 2010 and from March 15, 2011 forward.  He has provided competent and credible reports that the pain caused by his service-connected right shoulder disability prevents him from working.  Accordingly, the Board finds that the Veteran has been unable to retain and maintain substantially gainful employment for these periods, and TDIU is granted.

Extraschedular TDIU

From July 20, 2009 to August 30, 2010, and from November 1, 2010 to March 14, 2011, the Veteran does not meet the schedular criteria for TDIU based solely on his right shoulder disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all veterans who are unable to obtain and maintain substantially gainful employment by reason of service-connected disability or disabilities "shall be rated as totally disabled."  38 C.F.R. § 4.16 (b) (2016).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.   

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled by the Court's decisions in Thun and Anderson v. Shinseki, 22 Vet. App. 423 (2009), as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It defeats the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send matters to the Director in the first instance, even when the Board finds that the evidence of record shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet. App. 233, 239) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id.  (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "[a]lthough it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process."  Id. at 238 fn 4 (emphasis added).

In this case, given the reasoning outlined above, the Board will not make the Veteran wait for any further processing by VA. cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  Therefore, entitlement to TDIU under § 4.16(b), from July 20, 2009 to August 30, 2010, and from November 1, 2010 to March 14, 2011 is granted.

III.  SMC(s)

SMC(s) based on statutory housebound status is also warranted due to the total evaluation grants under diagnostic code 5051 (for the one year following prosthetic implantation) and the TDIU grant solely due to the right shoulder disability with separate service-connected disabilities combining to greater than 60 percent from for the entire period on appeal 















ORDER

An increased disability rating of 40 percent for limitation of motion due to right shoulder disability is warranted from July 20, 2009 to August 30, 2010 and from November 1, 2010 to March 14, 2011.

An increased disability rating of 60 percent for status post right shoulder replacement is granted from October 31, 2012. 

Entitlement to TDIU due solely to the Veteran's service-connected right shoulder disability is granted for the entire period on appeal, subject to the regulations concerning the payment of monetary benefits.  

Extension of a temporary total rating for prosthetic replacement of the shoulder joint based on implantation of prostheses is granted to encompass one year after the Veteran's March 15, 2011 and October 31, 2011 right shoulder prosthesis placements.

Special monthly compensation (SMC) based on housebound status is granted for the entire period on appeal.  




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


